Citation Nr: 1415464	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a skin disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1977 to June 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hepatitis C and for a skin disorder (listed as skin boils).  

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In November 2010, the Board remanded the claims of entitlement to service connection for hepatitis C and for a skin disorder, for further development.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A skin disorder is not currently shown.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in August 2006.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice).



See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, private records, and VA records. 

The Veteran was afforded a VA examination in March 2012 with an addendum in October 2012.  As the March 2012 VA examination report with addendum described the disability in sufficient detail so that the Board's decision is a fully informed one, the Board finds that the medical examination and medical opinion are adequate.  See Steffl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131.  


Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).




When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran asserts that he has a skin disorder related to service.  He states that he suffered from skin boils on the back of his neck while serving in the Philippines, that he has scars from the boils, and that he has suffered from skin problems since service.  

The Veteran served on active duty from September 1977 to June 1981.  

On enlistment examination the Veteran had scars on the left hand and the right hand.  It was noted that the Veteran had mild papular erythematous skin lesions in area of the groin.  The service treatment records show that in April 1978 the Veteran was seen for a groin rash.  It was noted that he had a rash on the upper thigh and abdomen along the belt line, which resembled a ringworm type rash (fungus).  The assessment was tinea corporis.  




On separation examination there were scars on the left hand, right hand, and left upper arm.  

After service, private and VA medical records do not show treatment for any skin problems.  

In March 2012 on VA examination, the Veteran stated that he developed a boil on the back of his neck while serving in the Philippines and the boil ruptured and healed and left a scar.  The VA examiner reported a rounded, slightly, depressed, non-tender, stable, scar on the right side of the back of the Veteran's neck.  The diagnosis was infectious skin conditions (including bacterial, fungal, viral, treponemal, and parasitic skin conditions).  The VA examiner did not specifically describe the skin condition diagnosed or the date of diagnosis.  The VA examiner stated that the claimed skin disorder was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The VA examiner stated that the Veteran had no residuals of a [skin] boil.  

In October 2012 in an addendum, the VA examiner stated that the Veteran did not have a skin condition or residuals of boils, including scars, or any other skin lesions.  The VA examiner indicated that the Veteran was questioned about the neck scar and the Veteran stated that he was unaware of the scar.  The VA examiner stated that he could not draw any conclusion as to the etiology of the scar.  As to the boils, the Veteran pointed to the location on the back of his neck.  The VA examiner stated that there were no residuals or scars from the claimed boils.  The VA examiner indicated that there were no other skin conditions.  The VA examiner explained that it was possible that after the boils healed, no scars were left, and the skin grew and covered the areas because boils were sometimes small, would heal, and leave no scars.  






Analysis

The Veteran as a lay person is competent to describe skin boils and a skin rash, which are simple medical conditions, that is, capable of lay observation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To the extent the Veteran asserts that he has a current skin condition related to service, the statement is an opinion rather than a statement of fact.  

The Veteran as a lay person is also competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The Veteran has not submitted medical evidence of a current diagnosis of a skin disorder and the Veteran's symptoms described to the VA examiner did not support a diagnosis of current skin disorder, including residuals of boils or of a rash.

As for the medical evidence, the VA examiner initially responded positively as to whether the Veteran had or ever had a skin condition.  The VA examiner did not specifically describe the skin condition or offer a diagnosis.  The VA examiner did indicated that the claimed skin disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because the Veteran had no residuals of [skin] boils.  






In the addendum, the VA examiner specifically stated that the Veteran did not have a skin condition.  The VA examiner explained that what the Veteran thought were boils were apparently healed and left no scars and there were no other skin conditions.  There is no evidence of treatment for any skin problem after service.  Although the VA examiner did list a diagnosis of infectious skin conditions (including bacterial, fungal, viral, treponemal, and parasitic skin conditions), the VA examiner subsequently clarified that the Veteran did not have a current skin condition and there was current diagnosis of a skin disorder. 

On the basis of the medical evidence, which is uncontroverted, a skin disorder, including residuals of skin boils or skin rash, is not currently diagnosed and a skin disorder has not been shown during the period of the appeal.  The medical opinion constitutes competent and persuasive evidence, which opposes rather than supports the claim, outweighs the Veteran's lay evidence.  

In the absence of proof of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a skin disorder is denied.  


REMAND

On the claim of service connection for hepatitis C, the claim was remanded by the Board in November 2010, in part, to afford the Veteran a VA examination to determine whether the current hepatitis C was related to service. 




The VA examiner was asked specifically whether hepatitis C was related to any in-service hand injury in 1979 or to physical confrontations with Filipino intruders who were attempting to enter the base where the Veteran was serving.  On VA examination in March 2012, the VA examiner did not address the hand injuries in service.  Also, the service treatment records refer to both right and left hand injuries and note that the right hand injury was the result of a fight. 

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the remand has not been accomplished, the Veteran must be afforded another VA examination.  

Accordingly, the case is REMANDED for the following:  

1.  Afford the Veteran a VA examination by a VA examiner who has not previously examined him, to determine:

Whether it is as likely as not (50 percent probability) that the current hepatitis C is related to right and left hand injuries, or to physical confrontations with Filipino intruders, or other risk factors for contracting hepatitis C in service.  

In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to injuries as well as physical confrontations during service.  



If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the disability, please identify the other potential causes based on the evidence of record, when an injury or other risk factor in service is not more likely than any other to cause hepatitis C and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record.  

The Veteran's file must be made available to the examiner for review.  

2.  After the above development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


